Title: From Thomas Jefferson to George Jefferson, 18 March 1804
From: Jefferson, Thomas
To: Jefferson, George


          
            Dear Sir
            Washington Mar. 18. 04.
          
          I recieved last night & now inclose to you the Manifests for the 2. hhds of tobo. No. 867. & 907. compleating my former list. mr Griffin assures me you will have recieved the tobo. by the time I recieved the manifests. I have just heard of the arrival of the coal here. I sent yesterday to Alexandria about 15. packages to which some will be added there, making in all upwards of 20. which consisting chiefly of things for my use while at home, I must pray you on reciept to forward without delay, as I shall be at Monticello in a fortnight and shall not stay there more than three weeks. Accept my affectionate salutations
          
            Th: Jefferson
          
         